OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05550 The Alger Portfolios (Exact name of registrant as specified in charter) 360 Park Avenue South, New York, New York 10010 (Address of principal executive offices) (Zip code) Mr. Hal Liebes Fred Alger Management, Inc. 360 Park Avenue South New York, New York 10010 (Name and address of agent for service) Registrant's telephone number, including area code: 212-806-8800 Date of fiscal year end: December 31 Date of reporting period: March 31, 2015 ITEM 1. Schedule of Investments. - 2 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS—92.8% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 23,166 $ AEROSPACE & DEFENSE—3.5% Honeywell International, Inc. 104,361 10,885,896 Lockheed Martin Corp. 11,400 2,313,744 Precision Castparts Corp. 10,396 2,183,160 The Boeing Co. 21,915 3,289,003 United Technologies Corp. 12,500 1,465,000 AIR FREIGHT & LOGISTICS—0.6% United Parcel Service, Inc., Cl. B 37,500 AIRLINES—0.8% United Continental Holdings, Inc.* 64,993 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 56,876 APPAREL ACCESSORIES & LUXURY GOODS—0.9% PVH Corp. 13,948 1,486,299 Ralph Lauren Corp. 3,217 423,035 Under Armour, Inc., Cl. A* 44,400 3,585,300 APPLICATION SOFTWARE—2.6% Adobe Systems, Inc.* 68,228 5,044,778 Mobileye NV* 34,200 1,437,426 Palantir Technologies, Inc., Cl. A* ,@ 41,286 293,543 salesforce.com, inc.* 113,780 7,601,642 SAP SE# 12,023 867,700 AUTO PARTS & EQUIPMENT—1.3% Delphi Automotive PLC. 76,910 6,132,803 WABCO Holdings, Inc.* 13,294 1,633,567 BIOTECHNOLOGY—6.4% ACADIA Pharmaceuticals, Inc.* 219 7,137 Amgen, Inc. 9,520 1,521,772 Biogen, Inc.* 24,493 10,341,924 BioMarin Pharmaceutical, Inc.* 19,100 2,380,242 Celgene Corp.* 32,671 3,766,313 Gilead Sciences, Inc.* 102,828 10,090,512 Incyte Corp.* 22,500 2,062,350 Intercept Pharmaceuticals, Inc.* 11,183 3,153,830 Puma Biotechnology, Inc.* 3,200 755,552 United Therapeutics Corp.* 14,300 2,465,821 Vertex Pharmaceuticals, Inc.* 7,323 863,894 BREWERS—0.7% Anheuser-Busch InBev NV# 8,931 1,088,778 Molson Coors Brewing Co., Cl. B 36,184 2,693,899 - 3 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE BUILDING PRODUCTS0.6% Fortune Brands Home & Security, Inc. $ Lennox International, Inc. CABLE & SATELLITE1.6% Comcast Corporation, Cl. A DISH Network Corp., Cl. A* Time Warner Cable, Inc. COMMUNICATIONS EQUIPMENT0.9% Arista Networks, Inc.* QUALCOMM, Inc. COMPUTER STORAGE & PERIPHERALS0.2% SanDisk Corp. CONSTRUCTION MATERIALS0.7% Martin Marietta Materials, Inc. Vulcan Materials Co. CONSUMER FINANCE0.5% American Express Co. Discover Financial Services DATA PROCESSING & OUTSOURCED SERVICES3.7% Alliance Data Systems Corp.* Fiserv, Inc.* Visa, Inc., Cl. A DRUG RETAIL2.5% CVS Caremark Corp. Walgreens Boots Alliance, Inc. FOOD RETAIL0.9% The Kroger Co. Whole Foods Market, Inc. FOOTWEAR1.0% NIKE, Inc., Cl. B GENERAL MERCHANDISE STORES1.6% Dollar General Corp. Dollar Tree, Inc.* HEALTH CARE EQUIPMENT1.2% Becton Dickinson and Co. Intuitive Surgical, Inc.* HEALTH CARE FACILITIES1.1% HCA Holdings, Inc.* - 4 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE HOME ENTERTAINMENT SOFTWARE—0.5% Activision Blizzard, Inc. 124,195 $ HOME IMPROVEMENT RETAIL—1.5% Lowe's Companies, Inc. 80,014 5,952,241 The Home Depot, Inc. 25,286 2,872,743 HOMEBUILDING—0.5% Toll Brothers, Inc.* 70,100 HOTELS RESORTS & CRUISE LINES—2.4% Ctrip.com International Ltd.#* 34,900 2,045,838 Hilton Worldwide Holdings, Inc.* 244,490 7,241,794 Royal Caribbean Cruises Ltd. 58,748 4,808,524 HOUSEWARES & SPECIALTIES—0.4% Jarden Corp.* 42,734 INDUSTRIAL CONGLOMERATES—0.7% Danaher Corp. 47,615 INDUSTRIAL GASES—0.5% Air Products & Chemicals, Inc. 20,408 INDUSTRIAL MACHINERY—0.7% Ingersoll-Rand PLC. 62,256 INTERNET RETAIL—1.9% Amazon.com, Inc.* 17,391 6,471,191 The Priceline Group, Inc.* 2,000 2,328,300 TripAdvisor, Inc.* 25,019 2,080,830 INTERNET SOFTWARE & SERVICES—9.4% Demandware, Inc.* 13,198 803,758 Facebook, Inc., Cl. A* 316,027 25,982,160 Google, Inc., Cl. A* 2,731 1,514,886 Google, Inc., Cl. C* 28,456 15,593,888 GrubHub, Inc.* 53,900 2,446,521 LinkedIn Corp., Cl. A* 11,810 2,950,847 Yahoo! Inc.* 118,849 5,281,055 INVESTMENT BANKING & BROKERAGE—0.4% Morgan Stanley 29,470 1,051,784 The Charles Schwab Corp. 46,200 1,406,328 IT CONSULTING & OTHER SERVICES—0.6% Cognizant Technology Solutions Corp., Cl. A* 58,238 LIFE SCIENCES TOOLS & SERVICES—1.1% ThermoFisherScientific,Inc. 48,904 MANAGED HEALTH CARE—2.0% Cigna Corp. 30,782 3,984,422 Humana, Inc. 37,100 6,604,542 UnitedHealth Group, Inc. 11,200 1,324,848 - 5 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE MOVIES & ENTERTAINMENT1.3% The Walt Disney Co. $ MULTI-LINE INSURANCE1.4% American International Group, Inc. Hartford Financial Services Group, Inc. MULTI-UTILITIES0.3% Sempra Energy OIL & GAS EQUIPMENT & SERVICES1.3% Baker Hughes, Inc. Schlumberger Ltd. Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION1.9% Anadarko Petroleum Corp. Devon Energy Corp. Whiting Petroleum Corp.* OIL & GAS STORAGE & TRANSPORTATION0.5% Cheniere Energy, Inc.* OTHER DIVERSIFIED FINANCIAL SERVICES2.0% Bank of America Corp. Citigroup, Inc. PACKAGED FOODS & MEATS0.6% Mead Johnson Nutrition Co., Cl. A PHARMACEUTICALS6.5% Actavis PLC.* Bristol-Myers Squibb Co. Shire PLC. Teva Pharmaceutical Industries Ltd.# RAILROADS0.9% UnionPacificCorp. RENEWABLE ELECTRICITY0.5% TerraForm Power, Inc., Cl. A RESEARCH & CONSULTING SERVICES0.3% CoStar Group, Inc.* RESTAURANTS1.7% Chipotle Mexican Grill, Inc.* Darden Restaurants, Inc. McDonald's Corp. Starbucks Corp. SECURITY & ALARM SERVICES0.5% Tyco International PLC. SEMICONDUCTOR EQUIPMENT1.0% SunEdison, Inc.* - 6 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE SEMICONDUCTORS—3.0% Avago Technologies Ltd. 38,570 $ 4,897,619 Broadcom Corp., Cl. A 64,100 2,775,209 Micron Technology, Inc.* 155,917 4,230,028 NXP Semiconductors NV* 56,072 5,627,386 SOFT DRINKS—1.1% PepsiCo, Inc. 65,088 SPECIALIZED FINANCE—0.6% McGraw Hill Financial, Inc. 31,502 SPECIALTY CHEMICALS—0.6% PPG Industries, Inc. 14,700 SPECIALTY STORES—0.6% Signet Jewelers Ltd. 25,775 SYSTEMS SOFTWARE—1.1% Microsoft Corp. 155,970 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.4% Apple, Inc. 292,570 36,404,485 Western Digital Corp. 11,921 1,084,930 TOBACCO—0.7% Altria Group, Inc. 82,200 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 205,763 WIRELESS TELECOMMUNICATION SERVICES—0.5% SBA Communications Corp., Cl. A* 24,300 TOTAL COMMON STOCKS (Cost $452,531,584) PREFERRED STOCKS—0.4% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 199,768 123,856 Choicestream, Inc., Cl. B* ,@,(a) 445,303 276,088 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 168,373 1,197,132 Palantir Technologies, Inc., Cl. D* ,@ 21,936 155,965 PHARMACEUTICALS—0.1% Intarcia Therapeutics, Inc.* ,@ 20,889 TOTAL PREFERRED STOCKS (Cost $2,360,207) MASTER LIMITED PARTNERSHIP—2.4% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.4% The Blackstone Group LP. 310,910 12,091,290 - 7 - THE ALGER PORTFOLIOS ALGER CAPITAL APPRECIATION PORTFOLIO Schedule of Investments (Continued) March 31, 2015 MASTER LIMITED PARTNERSHIP—(CONT.) SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—(CONT.) The Carlyle Group LP. 63,607 $ 1,723,750 TOTAL MASTER LIMITED PARTNERSHIP (Cost $12,345,855) Total Investments (Cost $467,237,646) (b) 95.6 % Other Assets in Excess of Liabilities 4.4 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $472,346,159, amounted to $83,839,333 which consisted of aggregate gross unrealized appreciation of $93,225,252 and aggregate gross unrealized depreciation of $9,385,919. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ % Choicestream, Inc., Cl. A 12/17/2013 % Choicestream, Inc., Cl. B 7/10/2014 % Intarcia Therapeutics, Inc. 3/27/2014 % Palantir Technologies, Inc., Cl. A 10/07/2014 % Palantir Technologies, Inc., Cl. B 10/07/2014 % Palantir Technologies, Inc., Cl. D 10/14/2014 % Total $ 2,980,063 0.51 % See Notes to Financial Statements - 8 - THE ALGER PORTFOLIOS ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS—94.7% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 15,490 $ AEROSPACE & DEFENSE—2.4% Honeywell International, Inc. 44,800 4,673,088 Precision Castparts Corp. 7,650 1,606,500 The Boeing Co. 10,000 1,500,800 AIRLINES—1.8% United Continental Holdings, Inc.* 85,900 ALTERNATIVE CARRIERS—0.5% Level 3 Communications, Inc.* 29,000 APPAREL ACCESSORIES & LUXURY GOODS—0.3% Under Armour, Inc., Cl. A* 10,200 APPLICATION SOFTWARE—2.5% ACI Worldwide, Inc.* 77,300 1,674,318 Adobe Systems, Inc.* 41,000 3,031,540 Guidewire Software, Inc.* 30,300 1,594,083 Informatica Corp.* 34,700 1,521,768 Palantir Technologies, Inc., Cl. A* ,@ 25,072 178,262 ASSET MANAGEMENT & CUSTODY BANKS—0.5% WisdomTree Investments, Inc. 74,400 AUTOMOBILE MANUFACTURERS—0.9% Tesla Motors, Inc.* 16,200 BIOTECHNOLOGY—8.4% Alexion Pharmaceuticals, Inc.* 13,065 2,264,164 Biogen, Inc.* 22,530 9,513,067 BioMarin Pharmaceutical, Inc.* 6,200 772,644 Gilead Sciences, Inc.* 97,475 9,565,222 Intercept Pharmaceuticals, Inc.* 6,200 1,748,524 United Therapeutics Corp.* 10,000 1,724,350 Vertex Pharmaceuticals, Inc.* 13,200 1,557,204 BREWERS—0.3% Molson Coors Brewing Co., Cl. B 15,100 CABLE & SATELLITE—0.4% AMC Networks, Inc.* 17,500 CASINOS & GAMING—0.2% Las Vegas Sands Corp. 11,900 COMMUNICATIONS EQUIPMENT—0.5% F5 Networks, Inc.* 5,700 655,158 QUALCOMM, Inc. 15,200 1,053,968 CONSTRUCTION MATERIALS—0.5% Vulcan Materials Co. 20,700 DATA PROCESSING & OUTSOURCED SERVICES—3.1% Alliance Data Systems Corp.* 19,000 5,628,750 Visa, Inc., Cl. A 67,000 4,382,470 - 9 - THE ALGER PORTFOLIOS ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—0.5% Walgreens Boots Alliance, Inc. 19,800 $ ELECTRONIC EQUIPMENT MANUFACTURERS—0.5% FLIR Systems, Inc. 50,100 FOOD RETAIL—1.7% The Kroger Co. 34,900 2,675,434 Whole Foods Market, Inc. 55,900 2,911,272 FOOTWEAR—0.5% NIKE, Inc., Cl. B 14,700 GENERAL MERCHANDISE STORES—1.7% Dollar General Corp. 62,400 4,703,712 Dollar Tree, Inc.* 10,100 819,565 HEALTH CARE EQUIPMENT—0.5% Zimmer Holdings, Inc. 14,200 HEALTH CARE FACILITIES—2.1% HCA Holdings, Inc.* 31,200 2,347,176 Tenet Healthcare Corporation* 87,300 4,322,223 HEALTH CARE SERVICES—0.7% Express Scripts, Inc.* 27,600 HOME ENTERTAINMENT SOFTWARE—0.7% Activision Blizzard, Inc. 95,400 HOME FURNISHING RETAIL—0.3% Williams-Sonoma, Inc. 13,400 HOME IMPROVEMENT RETAIL—2.8% Lowe's Companies, Inc. 63,700 4,738,643 The Home Depot, Inc. 36,750 4,175,168 HOMEBUILDING—1.3% Lennar Corp., Cl. A 42,300 2,191,563 Toll Brothers, Inc.* 52,180 2,052,761 HOTELS RESORTS & CRUISE LINES—3.3% Hilton Worldwide Holdings, Inc.* 160,275 4,747,345 Norwegian Cruise Line Holdings Ltd.* 113,000 6,103,130 HYPERMARKETS & SUPER CENTERS—1.0% Costco Wholesale Corp. 20,800 INDUSTRIAL CONGLOMERATES—1.2% Danaher Corp. 47,360 INDUSTRIAL GASES—0.9% Air Products & Chemicals, Inc. 19,900 INDUSTRIAL MACHINERY—0.9% Pall Corp. 29,980 INTERNET RETAIL—3.0% NetFlix, Inc.* 5,600 2,333,464 The Priceline Group, Inc.* 4,300 5,005,845 - 10 - THE ALGER PORTFOLIOS ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE INTERNET RETAIL—(CONT.) TripAdvisor, Inc.* 28,745 $ 2,390,722 INTERNET SOFTWARE & SERVICES—12.4% Criteo SA#* 106,000 4,187,000 DealerTrack Holdings, Inc.* 40,500 1,560,060 Demandware, Inc.* 50,080 3,049,872 Facebook, Inc., Cl. A* 146,250 12,023,944 Google, Inc., Cl. C* 19,200 10,521,600 GrubHub, Inc.* 70,300 3,190,917 LinkedIn Corp., Cl. A* 11,800 2,948,348 Yahoo! Inc.* 61,200 2,719,422 LIFE SCIENCES TOOLS & SERVICES—1.0% ThermoFisherScientific,Inc. 23,450 MANAGED HEALTH CARE—2.8% Aetna, Inc. 18,885 2,011,819 Cigna Corp. 29,590 3,830,130 Humana, Inc. 14,200 2,527,884 WellCare Health Plans, Inc.* 7,600 695,096 MOVIES & ENTERTAINMENT—2.1% Lions Gate Entertainment Corp. 126,575 4,293,424 Live Nation Entertainment, Inc.* 33,900 855,297 The Walt Disney Co. 14,800 1,552,372 OIL & GAS EQUIPMENT & SERVICES—0.5% Baker Hughes, Inc. 26,100 OIL & GAS EXPLORATION & PRODUCTION—1.5% Anadarko Petroleum Corp. 42,800 3,544,268 Devon Energy Corp. 16,800 1,013,208 Whiting Petroleum Corp.* 8,200 253,380 OTHER DIVERSIFIED FINANCIAL SERVICES—0.8% Bank of America Corp. 158,700 PACKAGED FOODS & MEATS—1.7% Hain Celestial Group, Inc.* 32,000 2,049,600 Keurig Green Mountain, Inc. 18,900 2,111,697 Mead Johnson Nutrition Co., Cl. A 11,800 1,186,254 PHARMACEUTICALS—2.9% Actavis PLC.* 11,135 3,313,998 Bristol-Myers Squibb Co. 30,200 1,947,900 Jazz Pharmaceuticals PLC.* 6,320 1,092,033 Pacira Pharmaceuticals, Inc.* 16,300 1,448,255 Shire PLC.# 7,000 1,675,030 RAILROADS—0.5% UnionPacificCorp. 16,200 - 11 - THE ALGER PORTFOLIOS ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE REAL ESTATE SERVICES—1.0% Jones Lang LaSalle, Inc. 18,235 $ RENEWABLE ELECTRICITY—0.9% TerraForm Power, Inc., Cl. A 81,100 RESEARCH & CONSULTING SERVICES—0.6% CoStar Group, Inc.* 10,100 RESTAURANTS—0.7% Starbucks Corp. 25,200 SEMICONDUCTOR EQUIPMENT—1.2% SunEdison, Inc.* 165,300 SEMICONDUCTORS—3.5% Avago Technologies Ltd. 21,900 2,780,862 Broadcom Corp., Cl. A 51,800 2,242,681 Micron Technology, Inc.* 80,085 2,172,706 NXP Semiconductors NV* 39,925 4,006,873 SPECIALIZED FINANCE—0.7% McGraw Hill Financial, Inc. 22,000 SPECIALTY CHEMICALS—0.7% Ecolab, Inc. 20,900 SPECIALTY STORES—0.6% The Michaels Cos, Inc.* 75,799 SYSTEMS SOFTWARE—2.2% Oracle Corp. 93,100 4,017,265 ServiceNow, Inc.* 39,375 3,101,963 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—8.7% Apple, Inc. 192,650 23,971,439 Nimble Storage, Inc.* 96,200 2,146,222 Western Digital Corp. 21,800 1,984,018 TRADING COMPANIES & DISTRIBUTORS—0.8% HD Supply Holdings, Inc.* 82,900 WIRELESS TELECOMMUNICATION SERVICES—1.0% SBA Communications Corp., Cl. A* 26,400 TOTAL COMMON STOCKS (Cost $284,301,507) PREFERRED STOCKS—0.5% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 133,576 82,817 Choicestream, Inc., Cl. B* ,@,(a) 284,863 176,615 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 102,250 726,998 Palantir Technologies, Inc., Cl. D* ,@ 13,322 94,719 - 12 - THE ALGER PORTFOLIOS ALGER LARGE CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 PREFERRED STOCKS—(CONT.) SHARES VALUE PHARMACEUTICALS—0.2% Intarcia Therapeutics, Inc.* ,@ 13,642 $ TOTAL PREFERRED STOCKS (Cost $1,482,765) MASTER LIMITED PARTNERSHIP—2.8% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—2.8% The Blackstone Group LP. 235,125 (Cost $7,285,045) Total Investments (Cost $293,069,317) (b) 98.0 % Other Assets in Excess of Liabilities 2.0 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $293,443,846, amounted to $24,291,559 which consisted of aggregate gross unrealized appreciation of $31,437,361 and aggregate gross unrealized depreciation of $7,145,802. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ % Choicestream, Inc., Cl. A 12/17/2013 % Choicestream, Inc., Cl. B 7/10/2014 % Intarcia Therapeutics, Inc. 3/27/2014 % Palantir Technologies, Inc., Cl. A 10/07/2014 % Palantir Technologies, Inc., Cl. B 10/07/2014 % Palantir Technologies, Inc., Cl. D 10/14/2014 % Total $ 1,869,263 0.58 % See Notes to Financial Statements - 13 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS—91.5% SHARES VALUE ADVERTISING—0.0% Choicestream, Inc.* ,@,(a) 7,853 $ AEROSPACE & DEFENSE—1.4% Hexcel Corp. 26,200 1,347,204 TransDigm Group, Inc. 4,600 1,006,112 AIRLINES—1.7% Spirit Airlines, Inc.* 13,900 1,075,304 United Continental Holdings, Inc.* 24,600 1,654,350 ALTERNATIVE CARRIERS—1.4% Level 3 Communications, Inc.* 24,300 1,308,312 Zayo Group Holdings, Inc.* 36,800 1,028,928 APPAREL ACCESSORIES & LUXURY GOODS—3.0% Hanesbrands, Inc. 58,400 1,956,984 Michael Kors Holdings Ltd.* 7,560 497,070 PVH Corp. 9,000 959,040 Under Armour, Inc., Cl. A* 18,900 1,526,175 APPAREL RETAIL—1.2% L Brands, Inc. 11,800 1,112,622 UrbanOutfitters,Inc.* 19,800 903,870 APPLICATION SOFTWARE—1.9% ACI Worldwide, Inc.* 39,000 844,740 Aspen Technology, Inc.* 13,700 527,313 Mobileye NV* 9,800 411,894 Palantir Technologies, Inc., Cl. A* ,@ 12,572 89,387 Synchronoss Technologies, Inc.* 26,200 1,243,452 ASSET MANAGEMENT & CUSTODY BANKS—1.1% WisdomTree Investments, Inc. 80,000 AUTO PARTS & EQUIPMENT—1.9% BorgWarner, Inc. 9,100 550,368 Delphi Automotive PLC. 15,700 1,251,918 WABCO Holdings, Inc.* 10,800 1,327,104 AUTOMOBILE MANUFACTURERS—0.6% Tesla Motors, Inc.* 5,000 BIOTECHNOLOGY—6.1% Alkermes PLC.* 6,700 408,499 BioMarin Pharmaceutical, Inc.* 9,600 1,196,352 Celldex Therapeutics, Inc.* 18,000 501,660 Incyte Corp.* 11,100 1,017,426 Intercept Pharmaceuticals, Inc.* 5,700 1,607,514 Medivation, Inc.* 10,700 1,381,049 Portola Pharmaceuticals, Inc.* 28,600 1,085,656 United Therapeutics Corp.* 6,100 1,051,853 - 14 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE BIOTECHNOLOGY(CONT.) Vertex Pharmaceuticals, Inc.* $ BUILDING PRODUCTS2.8% Allegion PLC. Fortune Brands Home & Security, Inc. Lennox International, Inc. NCI Building Systems, Inc.* CABLE & SATELLITE0.7% AMC Networks, Inc.* COMMUNICATIONS EQUIPMENT1.8% Arista Networks, Inc.* ARRIS Group, Inc.* F5 Networks, Inc.* COMPUTER STORAGE & PERIPHERALS0.4% SanDisk Corp. CONSTRUCTION MATERIALS1.7% Eagle Materials, Inc. Martin Marietta Materials, Inc. Vulcan Materials Co. DATA PROCESSING & OUTSOURCED SERVICES4.0% Alliance Data Systems Corp.* Fiserv, Inc.* Vantiv, Inc., CL. A* WEX, Inc.* DISTILLERS & VINTNERS0.2% Constellation Brands Inc., Cl. A* DRUG RETAIL1.2% Rite Aid Corp.* ELECTRICAL COMPONENTS & EQUIPMENT1.6% Acuity Brands, Inc. Hubbell, Inc., Cl. B FOOD RETAIL1.7% The Kroger Co. Whole Foods Market, Inc. GENERAL MERCHANDISE STORES2.1% Dollar General Corp. Dollar Tree, Inc.* HEALTH CARE EQUIPMENT1.4% DexCom, Inc.* Intuitive Surgical, Inc.* - 15 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE HEALTH CARE EQUIPMENT(CONT.) Wright Medical Group, Inc.* $ HEALTH CARE FACILITIES2.3% Acadia Healthcare Co., Inc.* Tenet Healthcare Corporation* Universal Health Services, Inc., Cl. B HEALTH CARE SERVICES0.2% Team Health Holdings, Inc.* HOME FURNISHING RETAIL0.4% Williams-Sonoma, Inc. HOMEBUILDING1.0% Toll Brothers, Inc.* HOMEFURNISHING RETAIL0.5% Restoration Hardware Holdings, Inc.* HOTELS RESORTS & CRUISE LINES2.4% Hilton Worldwide Holdings, Inc.* Norwegian Cruise Line Holdings Ltd.* Royal Caribbean Cruises Ltd. HOUSEWARES & SPECIALTIES1.2% Jarden Corp.* HUMAN RESOURCE & EMPLOYMENT SERVICES0.8% Robert Half International, Inc. INDUSTRIAL MACHINERY1.7% Graco, Inc. Ingersoll-Rand PLC. INTERNET RETAIL0.9% NetFlix, Inc.* TripAdvisor, Inc.* INTERNET SOFTWARE & SERVICES5.3% Cornerstone OnDemand, Inc.* Criteo SA#* DealerTrack Holdings, Inc.* Demandware, Inc.* GrubHub, Inc.* Hortonworks, Inc.* LendingClub Corp.* LinkedIn Corp., Cl. A* Shutterstock, Inc.* INVESTMENT BANKING & BROKERAGE1.3% Investment Technology Group Inc.* TD Ameritrade Holding Corp. - 16 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE IT CONSULTING & OTHER SERVICES0.4% Unisys Corp.* $ LEISURE PRODUCTS0.4% Brunswick Corp. MANAGED HEALTH CARE1.3% Centene Corp.* WellCare Health Plans, Inc.* MOVIES & ENTERTAINMENT0.3% Live Nation Entertainment, Inc.* MULTI-LINE INSURANCE0.7% Hartford Financial Services Group, Inc. OIL & GAS DRILLING0.4% Nabors Industries Ltd. OIL & GAS EQUIPMENT & SERVICES0.4% Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION1.9% Carrizo Oil & Gas, Inc.* PDC Energy, Inc.* Range Resources Corp. Whiting Petroleum Corp.* OIL & GAS REFINING & MARKETING0.4% HollyFrontier Corp. PACKAGED FOODS & MEATS1.0% Keurig Green Mountain, Inc. Mead Johnson Nutrition Co., Cl. A PAPER PACKAGING0.6% Packaging Corp., of America PHARMACEUTICALS2.3% Jazz Pharmaceuticals PLC.* Lannett Co., Inc.* Mallinckrodt PLC.* Pacira Pharmaceuticals, Inc.* REAL ESTATE SERVICES0.6% Jones Lang LaSalle, Inc. REGIONAL BANKS0.6% Signature Bank* RENEWABLE ELECTRICITY0.8% TerraForm Power, Inc., Cl. A RESEARCH & CONSULTING SERVICES1.7% CoStar Group, Inc.* Verisk Analytics, Inc., Cl. A* RESTAURANTS3.0% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* - 17 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Jack in the Box, Inc. 12,300 $ 1,179,816 Restaurant Brands International, Inc. 27,900 1,071,639 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 27,600 SEMICONDUCTOR EQUIPMENT—1.1% Lam Research Corp. 13,300 934,126 SunEdison, Inc.* 35,710 857,040 SEMICONDUCTORS—4.8% Avago Technologies Ltd. 23,100 2,933,238 Micron Technology, Inc.* 36,800 998,384 Microsemi Corp.* 36,400 1,288,560 NXP Semiconductors NV* 22,300 2,238,028 Skyworks Solutions, Inc. 4,200 412,818 SPECIALIZED FINANCE—2.1% McGraw Hill Financial, Inc. 15,400 1,592,360 Moody's Corp. 17,000 1,764,600 SPECIALTY CHEMICALS—1.1% The Sherwin-Williams Co. 6,000 SPECIALTY STORES—3.7% Cabela's, Inc.* 14,400 806,112 Signet Jewelers Ltd. 10,500 1,457,295 The Michaels Cos, Inc.* 38,400 1,039,104 Tractor Supply Co. 15,500 1,318,430 Ulta Salon, Cosmetics & Fragrance, Inc.* 9,100 1,372,735 SYSTEMS SOFTWARE—0.7% ServiceNow, Inc.* 15,000 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—0.8% Nimble Storage, Inc.* 17,600 392,656 Western Digital Corp. 10,300 937,403 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 58,000 WIRELESS TELECOMMUNICATION SERVICES—0.7% SBA Communications Corp., Cl. A* 10,200 TOTAL COMMON STOCKS (Cost $126,599,583) PREFERRED STOCKS—1.6% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 67,720 41,986 Choicestream, Inc., Cl. B* ,@,(a) 148,200 91,884 APPLICATION SOFTWARE—0.2% Palantir Technologies, Inc., Cl. B* ,@ 51,276 364,572 - 18 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 PREFERRED STOCKS—(CONT.) SHARES VALUE APPLICATION SOFTWARE—(CONT.) Palantir Technologies, Inc., Cl. D* ,@ 6,681 $ 47,502 BIOTECHNOLOGY—0.5% Prosetta Biosciences, Inc.* ,@ 170,419 PHARMACEUTICALS—0.8% Intarcia Therapeutics, Inc.* ,@ 7,214 317,416 Tolero Pharmaceuticals, Inc.* ,@,(a) 356,682 1,075,789 TOTAL PREFERRED STOCKS (Cost $2,602,121) REAL ESTATE INVESTMENT TRUST—2.0% SHARES VALUE HEALTH CARE—0.4% Omega Healthcare Investors, Inc. 17,000 OFFICE—0.3% Alexandria Real Estate Equities, Inc. 5,500 SPECIALIZED—1.3% Crown Castle International Corp. 18,700 1,543,498 Extra Space Storage, Inc. 7,500 506,775 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $3,322,206) Total Investments (Cost $132,523,910) (b) 95.1 % Other Assets in Excess of Liabilities 4.9 % NET ASSETS 100.0 % $ (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $133,322,301, amounted to $21,429,125 which consisted of aggregate gross unrealized appreciation of $25,828,335 and aggregate gross unrealized depreciation of $4,399,210. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ % Choicestream, Inc., Cl. A 12/17/2013 % Choicestream, Inc., Cl. B 7/10/2014 % Intarcia Therapeutics, Inc. 3/27/2014 % Palantir Technologies, Inc., Cl. A 10/07/2014 % Palantir Technologies, Inc., Cl. B 10/07/2014 % Palantir Technologies, Inc., Cl. D 10/14/2014 % Prosetta Biosciences, Inc. 2/06/2015 % Tolero Pharmaceuticals, Inc. 8/01/2014 % Tolero Pharmaceuticals, Inc. 10/31/2014 % - 19 - THE ALGER PORTFOLIOS ALGER MID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 Total $ 1.72 % See Notes to Financial Statements - 20 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS94.8% SHARES VALUE AEROSPACE & DEFENSE1.0% Hexcel Corp. $ AIRLINES0.8% Spirit Airlines, Inc.* ALTERNATIVE CARRIERS0.5% Zayo Group Holdings, Inc.* APPAREL ACCESSORIES & LUXURY GOODS1.6% Carter's, Inc. Hanesbrands, Inc. APPLICATION SOFTWARE3.0% Mobileye NV* Palantir Technologies, Inc., Cl. A* ,@ PTC, Inc.* Splunk, Inc.* Synchronoss Technologies, Inc.* Tyler Technologies, Inc.* ASSET MANAGEMENT & CUSTODY BANKS0.9% WisdomTree Investments, Inc. AUTO PARTS & EQUIPMENT2.5% American Axle & Manufacturing Holdings, Inc.* Lear Corp. WABCO Holdings, Inc.* AUTOMOTIVE RETAIL0.7% Penske Automotive Group, Inc. BIOTECHNOLOGY8.1% Alkermes PLC.* Amicus Therapeutics, Inc.* Bluebird Bio, Inc.* Celldex Therapeutics, Inc.* Cepheid, Inc.* Clovis Oncology, Inc.* Incyte Corp.* Intercept Pharmaceuticals, Inc.* Ironwood Pharmaceuticals, Inc.* Isis Pharmaceuticals, Inc.* Medivation, Inc.* Neurocrine Biosciences, Inc.* Portola Pharmaceuticals, Inc.* Receptos, Inc.* United Therapeutics Corp.* BREWERS0.5% The Boston Beer Co., Inc., Cl. A* BUILDING PRODUCTS4.7% Allegion PLC. AO Smith Corp. - 21 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—(CONT.) Fortune Brands Home & Security, Inc. 6,475 $ 307,433 Lennox International, Inc. 4,075 455,137 Masonite International Corp.* 1,335 89,792 NCI Building Systems, Inc.* 16,155 279,158 CABLE & SATELLITE—0.8% AMC Networks, Inc.* 4,370 COMMODITY CHEMICALS—0.9% Calgon Carbon Corp. 18,480 COMMUNICATIONS EQUIPMENT—1.7% Arista Networks, Inc.* 3,015 212,648 ARRIS Group, Inc.* 10,415 300,941 CalAmp Corp.* 13,735 222,370 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.0% Wabtec Corp. 4,455 CONSTRUCTION MATERIALS—1.6% Eagle Materials, Inc. 3,390 283,268 Vulcan Materials Co. 4,905 413,492 CONSUMER ELECTRONICS—0.4% Harman International Industries, Inc. 1,310 CONSUMER FINANCE—0.5% PRA Group, Inc.* 3,820 DATA PROCESSING & OUTSOURCED SERVICES—4.7% Broadridge Financial Solutions 6,595 362,791 Euronet Worldwide, Inc.* 4,875 286,406 MAXIMUS, Inc. 4,995 333,466 Total System Services, Inc. 7,770 296,426 Vantiv, Inc., CL. A* 11,160 420,732 WEX, Inc.* 3,140 337,110 DISTRIBUTORS—0.5% LKQ Corp.* 9,035 DRUG RETAIL—1.4% Diplomat Pharmacy, Inc.* 6,530 225,807 Rite Aid Corp.* 42,645 370,585 EDUCATION SERVICES—0.8% Grand Canyon Education, Inc.* 8,100 ELECTRICAL COMPONENTS & EQUIPMENT—1.6% Acuity Brands, Inc. 2,805 471,689 Hubbell, Inc., Cl. B 1,975 216,499 ELECTRONIC COMPONENTS—1.1% Belden, Inc. 5,255 - 22 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE ELECTRONIC EQUIPMENT MANUFACTURERS—0.7% FEI Co. 4,145 $ ENVIRONMENTAL & FACILITIES SERVICES—0.9% Waste Connections, Inc. 7,797 FOOD DISTRIBUTORS—0.9% United Natural Foods, Inc.* 5,130 HEALTH CARE EQUIPMENT—1.3% DexCom, Inc.* 4,440 276,789 IDEXX Laboratories, Inc.* 1,720 265,706 HEALTH CARE FACILITIES—2.0% Acadia Healthcare Co., Inc.* 4,550 325,780 Healthsouth Corp. 7,130 316,287 Tenet Healthcare Corporation* 4,630 229,231 HEALTH CARE SERVICES—0.7% Team Health Holdings, Inc.* 4,835 HEALTH CARE SUPPLIES—0.9% Align Technology, Inc.* 3,010 161,893 The Cooper Cos., Inc. 1,190 223,030 HOME FURNISHING RETAIL—0.7% Williams-Sonoma, Inc. 3,640 HOUSEWARES & SPECIALTIES—1.0% Jarden Corp.* 8,237 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.8% Robert Half International, Inc. 5,475 INDUSTRIAL MACHINERY—1.7% Graco, Inc. 4,885 352,502 Nordson Corp. 4,794 375,562 INTERNET SOFTWARE & SERVICES—3.4% Criteo SA#* 7,080 279,660 DealerTrack Holdings, Inc.* 6,825 262,899 Demandware, Inc.* 4,765 290,189 GrubHub, Inc.* 6,835 310,241 Shutterstock, Inc.* 4,720 324,122 INVESTMENT BANKING & BROKERAGE—0.4% LPL Financial Holdings, Inc. 3,710 IT CONSULTING & OTHER SERVICES—0.5% Unisys Corp.* 9,440 LEISURE PRODUCTS—0.8% Brunswick Corp. 6,315 LIFE & HEALTH INSURANCE—0.6% Symetra Financial Corp. 11,705 LIFE SCIENCES TOOLS & SERVICES—0.3% Mettler-Toledo International, Inc.* 405 - 23 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE MANAGED HEALTH CARE1.3% Centene Corp.* $ WellCare Health Plans, Inc.* MARINE0.3% Kirby Corp.* MOVIES & ENTERTAINMENT0.6% Rentrak Corp.* OIL & GAS EQUIPMENT & SERVICES0.7% US Silica Holdings, Inc. Weatherford International PLC.* OIL & GAS EXPLORATION & PRODUCTION1.4% Diamondback Energy, Inc.* Range Resources Corp. Whiting Petroleum Corp.* OIL & GAS REFINING & MARKETING0.5% HollyFrontier Corp. OIL & GAS STORAGE & TRANSPORTATION0.7% Cheniere Energy Partners LP Holdings LLC PACKAGED FOODS & MEATS0.8% Hain Celestial Group, Inc.* PAPER PACKAGING2.2% Graphic Packaging Holding Co. Packaging Corp., of America PHARMACEUTICALS3.6% Aerie Pharmaceuticals, Inc.* Jazz Pharmaceuticals PLC.* Lannett Co., Inc.* Mallinckrodt PLC.* Pacira Pharmaceuticals, Inc.* Tetraphase Pharmaceuticals, Inc.* RAILROADS1.0% Genesee & Wyoming, Inc., Cl. A* REAL ESTATE SERVICES0.5% Jones Lang LaSalle, Inc. REGIONAL BANKS2.1% Investors Bancorp, Inc. Signature Bank* RESEARCH & CONSULTING SERVICES0.7% CoStar Group, Inc.* RESTAURANTS3.6% Bloomin' Brands, Inc. Diamond Resorts International, Inc.* Jack in the Box, Inc. - 24 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE RESTAURANTS—(CONT.) Papa John's International, Inc. 5,720 $ 353,553 Restaurant Brands International, Inc. 6,080 233,533 SEMICONDUCTOR EQUIPMENT—1.4% Lam Research Corp. 3,607 253,338 SunEdison, Inc.* 15,075 361,800 SEMICONDUCTORS—3.2% Cavium Networks, Inc.* 3,235 229,103 Microsemi Corp.* 12,595 445,863 Qorvo, Inc.* 5,847 466,006 Skyworks Solutions, Inc. 2,205 216,729 SPECIALIZED CONSUMER SERVICES—0.8% Service Corp. International 13,825 SPECIALTY CHEMICALS—1.8% Cytec Industries, Inc. 3,300 178,332 PolyOne Corp. 9,721 363,080 The Valspar Corp. 2,910 244,527 SPECIALTY STORES—3.2% Cabela's, Inc.* 5,310 297,254 Signet Jewelers Ltd. 2,715 376,815 The Michaels Cos, Inc.* 12,435 336,491 Ulta Salon, Cosmetics & Fragrance, Inc.* 2,450 369,582 SYSTEMS SOFTWARE—2.2% Proofpoint, Inc.* 5,490 325,118 ServiceNow, Inc.* 4,345 342,299 Tableau Software, Inc., Cl. A* 2,065 191,054 TubeMogul, Inc.* 6,530 90,244 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—1.4% Electronics For Imaging, Inc.* 7,805 325,859 Super Micro Computer, Inc.* 8,680 288,263 TRADING COMPANIES & DISTRIBUTORS—1.1% HD Supply Holdings, Inc.* 14,425 TRUCKING—0.8% Saia, Inc.* 8,100 TOTAL COMMON STOCKS (Cost $33,220,215) PREFERRED STOCKS—0.8% SHARES VALUE APPLICATION SOFTWARE—0.3% Palantir Technologies, Inc., Cl. B* ,@ 15,569 110,695 Palantir Technologies, Inc., Cl. D* ,@ 2,028 14,419 - 25 - THE ALGER PORTFOLIOS ALGER SMID CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 PREFERRED STOCKS—(CONT.) SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc.* ,@ 10,615 $ PHARMACEUTICALS—0.4% Intarcia Therapeutics, Inc.* ,@ 3,330 TOTAL PREFERRED STOCKS (Cost $271,826) MASTER LIMITED PARTNERSHIP—0.5% SHARES VALUE INVESTMENT BANKING & BROKERAGE—0.5% Lazard Ltd., Cl. A 4,280 (Cost $216,280) REAL ESTATE INVESTMENT TRUST—3.2% SHARES VALUE HOTELS & RESORTS—0.7% Pebblebrook Hotel Trust 6,685 OFFICE—0.8% Alexandria Real Estate Equities, Inc. 3,415 SPECIALIZED—1.7% Lamar Advertising Co. 6,284 372,453 Sovran Self Storage, Inc. 3,790 356,032 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,116,547) Total Investments (Cost $34,824,868) (a) 99.3 % Other Assets in Excess of Liabilities 0.7 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $35,077,686, amounted to $7,658,088 which consisted of aggregate gross unrealized appreciation of $8,267,533 and aggregate gross unrealized depreciation of $609,445. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $ $ % Palantir Technologies, Inc., Cl. A 10/07/2014 % Palantir Technologies, Inc., Cl. B 10/07/2014 % Palantir Technologies, Inc., Cl. D 10/14/2014 % Prosetta Biosciences, Inc. 2/06/2015 % Total $ 0.80 % See Notes to Financial Statements - 26 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS—96.7% SHARES VALUE AEROSPACE & DEFENSE—1.6% Esterline Technologies Corp.* 18,050 $ 2,065,281 Hexcel Corp. 51,700 2,658,414 AIRLINES—0.7% Spirit Airlines, Inc.* 27,100 APPAREL ACCESSORIES & LUXURY GOODS—1.3% G-III Apparel Group Ltd.* 26,000 2,928,900 Oxford Industries, Inc. 13,300 1,003,485 APPLICATION SOFTWARE—12.6% ACI Worldwide, Inc.* 187,800 4,067,748 American Software, Inc., Cl. A 364,900 3,729,278 ANSYS, Inc.* 26,500 2,337,035 Blackbaud, Inc. 56,500 2,676,970 Guidewire Software, Inc.* 56,000 2,946,160 Manhattan Associates, Inc.* 70,900 3,588,249 NetScout Systems, Inc.* 27,500 1,205,875 PROS Holdings, Inc.* 132,500 3,274,075 SolarWinds, Inc.* 69,200 3,545,808 Synchronoss Technologies, Inc.* 64,630 3,067,340 Tyler Technologies, Inc.* 55,600 6,701,468 ASSET MANAGEMENT & CUSTODY BANKS—1.0% WisdomTree Investments, Inc. 135,100 AUTO PARTS & EQUIPMENT—1.5% American Axle & Manufacturing Holdings, Inc.* 93,600 2,417,688 Tenneco, Inc.* 36,800 2,113,056 AUTOMOTIVE RETAIL—0.8% Lithia Motors, Inc., Cl. A 23,100 BIOTECHNOLOGY—8.2% Bluebird Bio, Inc.* 16,000 1,932,320 Celldex Therapeutics, Inc.* 56,200 1,566,294 Cepheid, Inc.* 48,700 2,771,030 Clovis Oncology, Inc.* 14,200 1,054,066 Incyte Corp.* 22,400 2,053,184 Intercept Pharmaceuticals, Inc.* 5,400 1,522,908 Ironwood Pharmaceuticals, Inc.* 146,400 2,342,400 Isis Pharmaceuticals, Inc.* 27,100 1,725,457 Juno Therapeutics, Inc.* 15,800 958,428 Neurocrine Biosciences, Inc.* 45,700 1,814,747 Portola Pharmaceuticals, Inc.* 48,600 1,844,856 Receptos, Inc.* 9,600 1,582,944 TESARO, Inc.* 28,300 1,624,420 Ultragenyx Pharmaceutical, Inc.* 20,000 1,241,800 BREWERS—0.5% The Boston Beer Co., Inc., Cl. A* 5,300 - 27 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE BUILDING PRODUCTS—1.7% AO Smith Corp. 43,400 $ 2,849,644 NCI Building Systems, Inc.* 120,800 2,087,424 COMMODITY CHEMICALS—0.9% Calgon Carbon Corp. 118,900 COMMUNICATIONS EQUIPMENT—0.5% ARRIS Group, Inc.* 55,000 CONSUMER FINANCE—0.5% PRA Group, Inc.* 26,500 DATA PROCESSING & OUTSOURCED SERVICES—2.0% Euronet Worldwide, Inc.* 25,700 1,509,875 MAXIMUS, Inc. 35,100 2,343,276 WEX, Inc.* 20,200 2,168,672 DISTRIBUTORS—0.4% Pool Corp. 18,200 EDUCATION SERVICES—0.8% Grand Canyon Education, Inc.* 52,100 ELECTRONIC COMPONENTS—2.3% Belden, Inc. 21,600 2,020,896 Dolby Laboratories Inc., Cl. A 34,200 1,305,072 DTS, Inc.* 102,400 3,488,768 ELECTRONIC EQUIPMENT MANUFACTURERS—6.0% Cognex Corp.* 107,500 5,330,925 FEI Co. 117,200 8,947,048 FLIR Systems, Inc. 112,400 3,515,872 FOOD DISTRIBUTORS—0.7% United Natural Foods, Inc.* 27,600 FOOD RETAIL—0.8% Smart & Final Stores, Inc.* 134,500 FOOTWEAR—0.6% Skechers U.S.A. Inc., Cl. A* 25,900 GENERAL MERCHANDISE STORES—1.3% Burlington Stores, Inc.* 42,100 2,501,582 Tuesday Morning Corp.* 78,500 1,263,850 HEALTH CARE EQUIPMENT—5.4% Abaxis, Inc. 63,000 4,038,930 Cantel Medical Corp. 90,500 4,298,750 Cyberonics Inc.* 32,800 2,129,376 DexCom, Inc.* 19,800 1,234,332 GenMark Diagnostics, Inc.* 221,715 2,877,861 Nevro Corp.* 27,788 1,331,879 HEALTH CARE FACILITIES—1.0% Acadia Healthcare Co., Inc.* 22,400 1,603,840 - 28 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE HEALTH CARE FACILITIES—(CONT.) Healthsouth Corp. 31,500 $ 1,397,340 HEALTH CARE SERVICES—0.8% Team Health Holdings, Inc.* 39,000 HEALTH CARE SUPPLIES—2.4% Meridian Bioscience Inc. 33,000 629,640 Neogen Corp.* 73,700 3,444,001 Quidel Corp* 114,300 3,083,814 HEALTH CARE TECHNOLOGY—3.3% MedAssets, Inc.* 90,800 1,708,856 Medidata Solutions, Inc.* 164,800 8,081,792 HOMEFURNISHING RETAIL—0.5% Restoration Hardware Holdings, Inc.* 15,900 HUMAN RESOURCE & EMPLOYMENT SERVICES—0.5% On Assignment, Inc.* 36,600 INDUSTRIAL MACHINERY—2.9% Dynamic Materials Corp. 118,800 1,517,076 Proto Labs, Inc.* 52,000 3,640,000 Sun Hydraulics Corp. 82,700 3,420,472 INTERNET SOFTWARE & SERVICES—6.2% Criteo SA#* 18,900 746,550 Demandware, Inc.* 68,900 4,196,010 GrubHub, Inc.* 46,500 2,110,635 NIC, Inc. 119,200 2,106,264 Shutterstock, Inc.* 49,600 3,406,032 SPS Commerce, Inc.* 84,000 5,636,400 INVESTMENT BANKING & BROKERAGE—0.5% Evercore Partners, Inc., Cl. A 29,800 LEISURE PRODUCTS—0.8% Brunswick Corp. 43,600 LIFE & HEALTH INSURANCE—0.4% American Equity Investment Life Holding Co. 35,300 LIFE SCIENCES TOOLS & SERVICES—2.9% Bio-Techne Corp. 46,800 4,693,572 ICON PLC.#* 31,600 2,228,748 PRA Health Sciences, Inc.* 59,710 1,722,036 MANAGED HEALTH CARE—1.3% Molina Healthcare, Inc.* 34,900 2,348,421 WellCare Health Plans, Inc.* 15,100 1,381,046 MOVIES & ENTERTAINMENT—1.1% Rentrak Corp.* 60,300 - 29 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.3% US Silica Holdings, Inc. 23,100 $ OIL & GAS EXPLORATION & PRODUCTION—1.8% Diamondback Energy, Inc.* 28,500 2,189,940 Oasis Petroleum, Inc.* 93,700 1,332,414 QEP Resources, Inc. 90,900 1,895,265 OIL & GAS REFINING & MARKETING—0.4% Delek US Holdings, Inc. 26,500 PACKAGED FOODS & MEATS—0.8% Hain Celestial Group, Inc.* 35,100 PAPER PACKAGING—0.8% Graphic Packaging Holding Co. 168,300 PHARMACEUTICALS—1.2% Aerie Pharmaceuticals, Inc.* 47,300 1,482,382 Intra-Cellular Therapies, Inc.* 34,200 816,696 Pacira Pharmaceuticals, Inc.* 14,599 1,297,121 REGIONAL BANKS—1.5% Bank of the Ozarks, Inc. 48,621 1,795,573 Investors Bancorp, Inc. 216,100 2,532,692 RENEWABLE ELECTRICITY—0.6% TerraForm Power, Inc., Cl. A 47,400 RESTAURANTS—4.1% Bloomin' Brands, Inc. 101,100 2,459,763 Diamond Resorts International, Inc.* 42,300 1,414,089 Fiesta Restaurant Group, Inc.* 56,700 3,458,700 Jack in the Box, Inc. 22,300 2,139,016 Papa John's International, Inc. 40,800 2,521,848 SEMICONDUCTORS—2.8% Cavium Networks, Inc.* 21,200 1,501,384 Diodes, Inc.* 37,900 1,082,424 Microsemi Corp.* 65,000 2,301,000 Monolithic Power Systems, Inc. 24,200 1,274,130 Qorvo, Inc.* 24,875 1,982,537 SPECIALTY CHEMICALS—1.9% Balchem Corp. 61,400 3,400,332 PolyOne Corp. 57,200 2,136,420 SPECIALTY STORES—0.7% Five Below, Inc.* 61,640 SYSTEMS SOFTWARE—1.0% Proofpoint, Inc.* 38,500 2,279,970 Rovi Corp.* 22,500 409,725 TubeMogul, Inc.* 8,600 118,852 - 30 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE TRADING COMPANIES & DISTRIBUTORS—0.8% Watsco, Inc. 18,400 $ TRUCKING—1.3% Saia, Inc.* 51,000 2,259,300 Swift Transportation Co.* 62,900 1,636,658 TOTAL COMMON STOCKS (Cost $237,439,368) PREFERRED STOCKS—0.7% SHARES VALUE BIOTECHNOLOGY—0.1% Prosetta Biosciences, Inc.* ,@ 75,383 PHARMACEUTICALS—0.6% Intarcia Therapeutics, Inc.* ,@ 22,595 994,180 Tolero Pharmaceuticals, Inc.* ,@,(a) 244,116 736,278 TOTAL PREFERRED STOCKS (Cost $1,807,354) RIGHTS—–% SHARES VALUE BIOTECHNOLOGY—–% Neuralstem, Inc., 1/8/2019* 133,150 – (Cost $0) – REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE HOTELS & RESORTS—0.7% Pebblebrook Hotel Trust 43,400 OFFICE—0.6% Dupont Fabros Technology, Inc. 56,900 SPECIALIZED—0.8% Sovran Self Storage, Inc. 24,800 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $4,941,405) Total Investments (Cost $244,188,127) (b) 99.5 % Other Assets in Excess of Liabilities 0.5 % NET ASSETS 100.0 % $ * Non-income producing security. # American Depositary Receipts. (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $246,458,090, amounted to $46,604,972 which consisted of aggregate gross unrealized appreciation of $51,546,076 and aggregate gross unrealized depreciation of $4,941,104. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Intarcia Therapeutics, Inc. 3/27/2014 $ $ % - 31 - THE ALGER PORTFOLIOS ALGER SMALL CAP GROWTH PORTFOLIO Schedule of Investments (Continued) March 31, 2015 Prosetta Biosciences, Inc. 2/6/2015 $ $ % Tolero Pharmaceuticals, Inc. 10/31/2014 % Total $ 0.70 % See Notes to Financial Statements - 32 - THE ALGER PORTFOLIOS ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS91.7% SHARES VALUE ADVERTISING0.0% Choicestream, Inc.* ,@,(a) $ AEROSPACE & DEFENSE4.7% General Dynamics Corp. Honeywell International, Inc. The Boeing Co. AIR FREIGHT & LOGISTICS0.7% United Parcel Service, Inc., Cl. B AIRPORT SERVICES0.8% Macquarie Infrastructure Co., LLC APPAREL RETAIL1.0% L Brands, Inc. ASSET MANAGEMENT & CUSTODY BANKS2.6% Ameriprise Financial, Inc. BlackRock, Inc. AUTO PARTS & EQUIPMENT1.8% Delphi Automotive PLC. Johnson Controls, Inc. AUTOMOBILE MANUFACTURERS0.6% General Motors Co. BIOTECHNOLOGY1.8% Amgen, Inc. Gilead Sciences, Inc.* BREWERS0.5% Molson Coors Brewing Co., Cl. B CABLE & SATELLITE1.5% Comcast Corporation, Cl. A CASINOS & GAMING0.5% Las Vegas Sands Corp. COMMUNICATIONS EQUIPMENT2.0% Cisco Systems, Inc. QUALCOMM, Inc. CONSUMER ELECTRONICS0.5% Garmin Ltd. CONSUMER FINANCE0.7% Discover Financial Services DATA PROCESSING & OUTSOURCED SERVICES0.8% Xerox Corp. DIVERSIFIED BANKS4.5% JPMorgan Chase & Co. Wells Fargo & Co. DIVERSIFIED CHEMICALS0.8% The Dow Chemical Co. - 33 - THE ALGER PORTFOLIOS ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS(CONT.) SHARES VALUE DRUG RETAIL2.1% CVS Caremark Corp. $ Walgreens Boots Alliance, Inc. FERTILIZERS & AGRICULTURAL CHEMICALS0.4% Potash Corporation of Saskatchewan, Inc. GENERAL MERCHANDISE STORES1.3% Target Corp. HEALTH CARE EQUIPMENT1.2% Becton Dickinson and Co. St. Jude Medical, Inc. HOME IMPROVEMENT RETAIL2.4% The Home Depot, Inc. HOTELS RESORTS & CRUISE LINES1.1% Royal Caribbean Cruises Ltd. HOUSEHOLD PRODUCTS1.5% The Procter & Gamble Co. HYPERMARKETS & SUPER CENTERS1.2% Wal-Mart Stores, Inc. INDUSTRIAL CONGLOMERATES2.0% General Electric Co. INTEGRATED OIL & GAS3.9% Exxon Mobil Corp. Royal Dutch Shell PLC.# INTEGRATED TELECOMMUNICATION SERVICES3.1% AT&T, Inc. Verizon Communications, Inc. INTERNET SOFTWARE & SERVICES3.0% Facebook, Inc., Cl. A* Google, Inc., Cl. A* Google, Inc., Cl. C* INVESTMENT BANKING & BROKERAGE1.8% Morgan Stanley LEISURE FACILITIES0.6% Six Flags Entertainment Corp. MANAGED HEALTH CARE2.0% Aetna, Inc. UnitedHealth Group, Inc. MOVIES & ENTERTAINMENT0.9% The Walt Disney Co. MULTI-LINE INSURANCE0.7% Hartford Financial Services Group, Inc. MULTI-UTILITIES0.7% Sempra Energy - 34 - THE ALGER PORTFOLIOS ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.8% Halliburton Company 6,550 $ OIL & GAS EXPLORATION & PRODUCTION—1.3% ConocoPhillips 7,150 OIL, GAS & CONSUMABLE FUELS—0.7% The Williams Cos., Inc. 5,050 OTHER DIVERSIFIED FINANCIAL SERVICES—1.0% Bank of America Corp. 22,250 PACKAGED FOODS & MEATS—0.8% Kraft Foods Group, Inc. 3,072 PHARMACEUTICALS—8.3% Bristol-Myers Squibb Co. 7,800 503,100 Eli Lilly & Co. 7,300 530,345 GlaxoSmithKline PLC# 3,850 177,678 Johnson & Johnson 7,100 714,260 Pfizer,Inc. 20,036 697,052 Roche Holding AG# 8,600 295,668 RAILROADS—1.5% CSX Corp. 16,250 RESTAURANTS—2.1% Darden Restaurants, Inc. 3,650 253,091 McDonald's Corp. 4,850 472,584 SECURITY & ALARM SERVICES—1.2% Tyco International PLC. 9,400 SEMICONDUCTOR EQUIPMENT—0.6% Kla-Tencor Corp. 3,450 SEMICONDUCTORS—2.8% Avago Technologies Ltd. 3,550 450,779 Intel Corp. 17,000 531,590 SOFT DRINKS—3.0% PepsiCo, Inc. 6,650 635,873 The Coca-Cola Co. 10,300 417,665 SPECIALIZED FINANCE—1.3% CME Group, Inc. 4,730 SYSTEMS SOFTWARE—2.4% Microsoft Corp. 20,550 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—6.3% Apple, Inc. 15,100 1,878,893 Seagate Technology PLC. 6,650 345,999 TOBACCO—1.9% Altria Group, Inc. 13,100 TOTAL COMMON STOCKS (Cost $22,659,455) - 35 - THE ALGER PORTFOLIOS ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments (Continued) March 31, 2015 PREFERRED STOCKS—0.1% SHARES VALUE ADVERTISING—0.1% Choicestream, Inc., Cl. A* ,@,(a) 14,862 $ 9,215 Choicestream, Inc., Cl. B* ,@,(a) 31,697 19,652 TOTAL PREFERRED STOCKS (Cost $30,903) MASTER LIMITED PARTNERSHIP—2.6% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.9% The Blackstone Group LP. 16,850 OIL & GAS STORAGE & TRANSPORTATION—0.7% Cheniere Energy Partners LP. 8,150 TOTAL MASTER LIMITED PARTNERSHIP (Cost $654,356) REAL ESTATE INVESTMENT TRUST—3.4% SHARES VALUE HEALTH CARE—1.1% Health Care REIT, Inc. 4,750 OFFICE—0.6% Digital Realty Trust, Inc. 3,000 RETAIL—1.0% Simon Property Group, Inc. 1,850 SPECIALIZED—0.7% Lamar Advertising Co. 4,350 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $927,371) CONVERTIBLE CORPORATE BONDS—0.7% SHARES VALUE PHARMACEUTICALS—0.7% Actavis PLC., 5.50%, 3/1/2018* 260 (Cost $260,000) Total Investments (Cost $24,532,085) (b) 98.5 % Other Assets in Excess of Liabilities 1.5 % NET ASSETS 100.0 % $ - 36 - THE ALGER PORTFOLIOS ALGER GROWTH & INCOME PORTFOLIO Schedule of Investments (Continued) March 31, 2015 (a) Deemed an affiliate of the Alger fund complex during the year for purposes of Section 2(a)(3) of the Investment Company Act of 1940. See Affiliated Securities in Notes to Financial Statements. * Non-income producing security. # American Depositary Receipts. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $24,489,380, amounted to $10,110,810 which consisted of aggregate gross unrealized appreciation of $10,419,928 and aggregate gross unrealized depreciation of $309,118. @ Restricted security - Investment in security not registered under the Securities Act of 1933. The investment is deemed to not be liquid and may be sold only to qualified buyers. Security Acquisition Date(s) Cost Market Value % of net assets Choicestream, Inc. 3/14/2014 $ $ % Choicestream, Inc., Cl. A 12/17/2013 % Choicestream, Inc., Cl. B 7/10/2014 % Total $ 0.08 % See Notes to Financial Statements - 37 - THE ALGER PORTFOLIOS ALGER BALANCED PORTFOLIO Schedule of Investments March 31, 2015 COMMON STOCKS—60.7% SHARES VALUE AEROSPACE & DEFENSE—3.1% General Dynamics Corp. 4,500 $ 610,785 Honeywell International, Inc. 12,100 1,262,151 The Boeing Co. 7,500 1,125,600 AIR FREIGHT & LOGISTICS—0.5% United Parcel Service, Inc., Cl. B 4,800 AIRPORT SERVICES—0.5% Macquarie Infrastructure Co., LLC 6,200 APPAREL RETAIL—0.7% L Brands, Inc. 7,100 ASSET MANAGEMENT & CUSTODY BANKS—1.6% Ameriprise Financial, Inc. 5,100 667,284 BlackRock, Inc. 2,400 878,016 AUTO PARTS & EQUIPMENT—1.2% Delphi Automotive PLC. 10,400 829,296 Johnson Controls, Inc. 6,000 302,640 AUTOMOBILE MANUFACTURERS—0.4% General Motors Co. 9,400 BIOTECHNOLOGY—1.2% Amgen, Inc. 4,400 703,340 Gilead Sciences, Inc.* 4,200 412,146 BREWERS—0.3% Molson Coors Brewing Co., Cl. B 4,200 CABLE & SATELLITE—1.0% Comcast Corporation, Cl. A 16,803 CASINOS & GAMING—0.4% Las Vegas Sands Corp. 6,100 COMMUNICATIONS EQUIPMENT—1.3% Cisco Systems, Inc. 25,700 707,393 QUALCOMM, Inc. 7,700 533,918 CONSUMER ELECTRONICS—0.3% Garmin Ltd. 6,900 CONSUMER FINANCE—0.4% Discover Financial Services 7,500 DATA PROCESSING & OUTSOURCED SERVICES—0.5% Xerox Corp. 37,000 DIVERSIFIED BANKS—3.0% JPMorgan Chase & Co. 24,700 1,496,326 Wells Fargo & Co. 25,500 1,387,200 DIVERSIFIED CHEMICALS—0.5% The Dow Chemical Co. 10,100 DRUG RETAIL—1.4% CVS Caremark Corp. 9,600 990,816 - 38 - THE ALGER PORTFOLIOS ALGER BALANCED PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE DRUG RETAIL—(CONT.) Walgreens Boots Alliance, Inc. 3,900 $ 330,252 FERTILIZERS & AGRICULTURAL CHEMICALS—0.3% Potash Corporation of Saskatchewan, Inc. 8,600 GENERAL MERCHANDISE STORES—0.9% Target Corp. 10,300 HEALTH CARE EQUIPMENT—0.8% Becton Dickinson and Co. 3,300 473,847 St. Jude Medical, Inc. 5,000 327,000 HOME IMPROVEMENT RETAIL—1.5% The Home Depot, Inc. 12,700 HOTELS RESORTS & CRUISE LINES—0.7% Royal Caribbean Cruises Ltd. 8,700 HOUSEHOLD PRODUCTS—1.0% The Procter & Gamble Co. 11,600 HYPERMARKETS & SUPER CENTERS—0.8% Wal-Mart Stores, Inc. 9,200 INDUSTRIAL CONGLOMERATES—1.4% General Electric Co. 52,500 INTEGRATED OIL & GAS—2.6% Exxon Mobil Corp. 20,500 1,742,500 Royal Dutch Shell PLC.# 13,200 787,380 INTEGRATED TELECOMMUNICATION SERVICES—2.1% AT&T, Inc. 19,900 649,735 Verizon Communications, Inc. 28,708 1,396,070 INTERNET SOFTWARE & SERVICES—2.0% Facebook, Inc., Cl. A* 6,200 509,733 Google, Inc., Cl. A* 1,300 721,110 Google, Inc., Cl. C* 1,300 712,400 INVESTMENT BANKING & BROKERAGE—1.2% Morgan Stanley 30,900 LEISURE FACILITIES—0.4% Six Flags Entertainment Corp. 8,300 MANAGED HEALTH CARE—1.3% Aetna, Inc. 6,000 639,180 UnitedHealth Group, Inc. 5,100 603,279 MOVIES & ENTERTAINMENT—0.6% The Walt Disney Co. 5,500 MULTI-LINE INSURANCE—0.5% Hartford Financial Services Group, Inc. 10,400 MULTI-UTILITIES—0.5% Sempra Energy 4,100 - 39 - THE ALGER PORTFOLIOS ALGER BALANCED PORTFOLIO Schedule of Investments (Continued) March 31, 2015 COMMON STOCKS—(CONT.) SHARES VALUE OIL & GAS EQUIPMENT & SERVICES—0.5% Halliburton Company 11,700 $ OIL & GAS EXPLORATION & PRODUCTION—0.8% ConocoPhillips 12,600 OIL, GAS & CONSUMABLE FUELS—0.5% The Williams Cos., Inc. 9,200 OTHER DIVERSIFIED FINANCIAL SERVICES—0.7% Bank of America Corp. 40,800 PACKAGED FOODS & MEATS—0.5% Kraft Foods Group, Inc. 5,500 PHARMACEUTICALS—5.5% Bristol-Myers Squibb Co. 14,300 922,350 Eli Lilly & Co. 12,700 922,655 GlaxoSmithKline PLC# 7,000 323,050 Johnson & Johnson 13,100 1,317,860 Pfizer,Inc. 35,789 1,245,099 Roche Holding AG# 14,800 508,824 RAILROADS—1.0% CSX Corp. 29,000 RESTAURANTS—1.4% Darden Restaurants, Inc. 6,800 471,512 McDonald's Corp. 8,900 867,216 SECURITY & ALARM SERVICES—0.7% Tyco International PLC. 16,400 SEMICONDUCTOR EQUIPMENT—0.4% Kla-Tencor Corp. 6,200 SEMICONDUCTORS—1.9% Avago Technologies Ltd. 6,600 838,068 Intel Corp. 31,100 972,497 SOFT DRINKS—2.0% PepsiCo, Inc. 12,200 1,166,564 The Coca-Cola Co. 18,900 766,395 SPECIALIZED FINANCE—0.8% CME Group, Inc. 8,400 SYSTEMS SOFTWARE—1.6% Microsoft Corp. 37,600 TECHNOLOGY HARDWARE STORAGE & PERIPHERALS—4.2% Apple, Inc. 27,600 3,434,268 Seagate Technology PLC. 11,600 603,548 TOBACCO—1.3% Altria Group, Inc. 24,100 TOTAL COMMON STOCKS (Cost $44,704,780) - 40 - THE ALGER PORTFOLIOS ALGER BALANCED PORTFOLIO Schedule of Investments (Continued) March 31, 2015 MASTER LIMITED PARTNERSHIP—1.7% SHARES VALUE ASSET MANAGEMENT & CUSTODY BANKS—1.2% The Blackstone Group LP. 30,000 $ OIL & GAS STORAGE & TRANSPORTATION—0.5% Cheniere Energy Partners LP. 14,700 TOTAL MASTER LIMITED PARTNERSHIP (Cost $1,174,542) REAL ESTATE INVESTMENT TRUST—2.1% SHARES VALUE HEALTH CARE—0.7% Health Care REIT, Inc. 8,900 OFFICE—0.4% Digital Realty Trust, Inc. 5,400 RETAIL—0.5% Simon Property Group, Inc. 2,600 SPECIALIZED—0.5% Lamar Advertising Co. 7,800 TOTAL REAL ESTATE INVESTMENT TRUST (Cost $1,678,711) CONVERTIBLE CORPORATE BONDS—0.5% SHARES VALUE PHARMACEUTICALS—0.5% Actavis PLC., 5.50%, 3/1/2018* 470 (Cost $470,000) PRINCIPAL CORPORATE BONDS—29.3% AMOUNT VALUE AGRICULTURAL PRODUCTS—1.3% Cargill, Inc., 7.35%, 3/6/2019* (a) 1,000,000 COMMUNICATIONS EQUIPMENT—1.4% Cisco Systems, Inc., 3.63%, 3/4/2024* 1,250,000 COMPUTER HARDWARE—4.1% Dell, Inc., 3.10%, 4/1/2016* 1,750,000 1,769,687 Hewlett-Packard Co., 4.38%, 9/15/2021* 2,000,000 2,157,924 CONSTRUCTION & FARM MACHINERY & HEAVY TRUCKS—1.9% John Deere Capital Corp., 2.75%, 3/15/2022* 1,750,000 DIVERSIFIED BANKS—2.2% Wells Fargo & Co., 3.30%, 9/9/2024* 2,000,000 HEALTH CARE EQUIPMENT—2.1% Baxter International, Inc., 3.20%, 6/15/2023* 2,000,000 INDUSTRIAL CONGLOMERATES—2.4% General Electric Capital Corp., 6.00%, 8/7/2019* 2,000,000 INTEGRATED OIL & GAS—2.3% Total Capital SA, 4.45%, 6/24/2020* 2,000,000 INTEGRATED TELECOMMUNICATION SERVICES—1.6% Verizon Communications, Inc., 5.15%, 9/15/2023* 1,300,000 INVESTMENT BANKING & BROKERAGE—1.8% The Goldman Sachs Group, Inc., 5.75%, 1/24/2022* 1,500,000 IT CONSULTING & OTHER SERVICES—2.2% International Business Machines Corp., 7.00%, 10/30/2025* 1,525,000 - 41 - THE ALGER PORTFOLIOS ALGER BALANCED PORTFOLIO Schedule of Investments (Continued) March 31, 2015 PRINCIPAL CORPORATE BONDS(CONT.) AMOUNT VALUE OTHER DIVERSIFIED FINANCIAL SERVICES2.3% JPMorgan Chase & Co., 4.35%, 8/15/2021* $ PACKAGED FOODS & MEATS2.0% Campbell Soup Co., 2.50%, 8/2/2022* SEMICONDUCTORS1.7% Altera Corp., 4.10%, 11/15/2023* TOTAL CORPORATE BONDS (Cost $27,407,112) PRINCIPAL U.S. TREASURY OBLIGATIONS1.0% AMOUNT VALUE 4.50%, 2/15/16 (Cost $961,063) Total Investments (Cost $76,396,208) (b) % Other Assets in Excess of Liabilities % NET ASSETS % $ * Non-income producing security. # American Depositary Receipts. (a) Pursuant to Securities and Exchange Commission Rule 144A, these securities may be sold prior to their maturity only to qualified institutional buyers.These securities are however deemed to be liquid and represent 1.3% of the net assets of the Portfolio. (b) At March 31, 2015, the net unrealized appreciation on investments, based on cost for federal income tax purposes of $76,322,054, amounted to $14,902,881 which consisted of aggregate gross unrealized appreciation of $15,394,743 and aggregate gross unrealized depreciation of $491,862. See Notes to Financial Statements - 42 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS NOTE 1  General: The Alger Portfolios (the Fund) is a diversified, open-end registered investment company organized as a business trust under the laws of the Commonwealth of Massachusetts. The Fund qualifies as an investment company as defined in the Financial Accounting Standards Board Accounting Standards Codification 946-Financial Services  Investment Companies. The Fund operates as a series company currently issuing seven series of shares of beneficial interest: Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio (collectively the Portfolios and individually a Portfolio). Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio, Alger Mid Cap Growth Portfolio, Alger SMid Cap Growth Portfolio and Alger Small Cap Growth Portfolio invest primarily in equity securities and each has an investment objective of long-term capital appreciation. Alger Growth & Income Portfolios investment objectives are capital appreciation and current income; and it also invests primarily in equity securities. Alger Balanced Portfolios investment objectives are current income and long-term capital appreciation which it seeks to achieve through investing in equity and fixed-income securities. Shares of the Portfolios are available to investment vehicles for variable annuity contracts and variable life insurance policies offered by separate accounts of life insurance companies, as well as qualified pension and retirement plans. Alger Capital Appreciation Portfolio, Alger Large Cap Growth Portfolio and Alger Mid Cap Growth Portfolio offer Class I-2 shares and Class S shares; each class has identical rights to assets and earnings except that only Class S shares have a plan of distribution and bear the related expenses. Alger SMid Cap Growth Portfolio, Alger Small Cap Growth Portfolio, Alger Growth & Income Portfolio, and Alger Balanced Portfolio offer only Class I-2 shares. NOTE 2  Significant Accounting Policies: (a) Investment Valuation: The Portfolios value their financial instruments at fair value using independent dealers or pricing services under policies approved by the Funds Board of Trustees. Investments of the Portfolios are valued on each day the New York Stock Exchange (the NYSE) is open, as of the close of the NYSE (normally 4:00 p.m. Eastern time) Equity securities and option contracts for which valuation information is readily available are valued at the last quoted sales price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded. In the absence of quoted sales, such securities are valued at the bid price or, in the absence of a recent bid price, the equivalent as obtained from one or more of the major market makers for the securities to be valued. Debt securities generally trade in the over-the-counter market. Debt securities with remaining maturities of more than sixty days at the time of acquisition are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services. In determining the value of a particular investment, pricing services - 43 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche-specific spread to the benchmark yield based on the unique attributes of the tranche. Debt securities with a remaining maturity of sixty days or less are valued at amortized cost which approximates market value. Securities for which market quotations are not readily available are valued at fair value, as determined in good faith pursuant to procedures established by the Board of Trustees. Securities in which the Portfolios invest may be traded in foreign markets that close before the close of the NYSE. Developments that occur between the close of the foreign markets and the close of the NYSE may result in adjustments to the closing foreign prices to reflect what the investment adviser, pursuant to policies established by the Board of Trustees, believes to be the fair value of these securities as of the close of the NYSE. The Fund may also fair value securities in other situations, for example, when a particular foreign market is closed but the Fund is open. Financial Accounting Standards Board Accounting Standards Codification 820  Fair Value Measurements and Disclosures (ASC 820) defines fair value as the price that a Portfolio would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. ASC 820 established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability and may be observable or unobservable. Observable inputs are based on market data obtained from sources independent of the Portfolios. Unobservable inputs are inputs that reflect the Portfolios own assumptions based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below.  Level 1  quoted prices in active markets for identical investments  Level 2  significant other observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.)  Level 3  significant unobservable inputs (including the Portfolios own assump - tions in determining the fair value of investments) The Portfolios valuation techniques are generally consistent with either the market or income approach to fair value. The market approach considers prices and other relevant information generated by market transactions involving identical or comparable assets to measure fair value. The income approach converts future amounts to a current, or discounted, single amount. These fair value measurements are determined on the basis of the value indicated by current market expectations about such future events. Inputs - 44 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) for Level 1 include exchange-listed prices and broker quotes in an active market. Inputs for Level 2 include the last trade price in the case of a halted security, an exchange-listed price which has been adjusted for fair value factors, and prices of closely related securities. Additional Level 2 inputs include an evaluated price which is based upon a compilation of observable market information such as spreads for fixed income and preferred securities. Inputs for Level 3 include revenue multiples, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, discount rates, and the probabilities of success of certain outcomes. Such unobservable market information may be obtained from a companys financial statements and from industry studies, market data, and market indicators such as benchmarks and indices. Valuation processes are determined by a Valuation Committee (Committee) established by the Funds Board of Trustees (Board) and comprised of representatives of the Funds investment advisor. The Committee reports its valuation determinations to the Board which is responsible for approving valuation policy and procedures. While the Committee meets on an as-needed basis, the Committee formally meets quarterly to review and evaluate the effectiveness of the procedures for making fair value determinations. The Committee considers, among other things, the results of quarterly back testing of the fair value model for foreign securities, pricing comparisons between primary and secondary price sources, the outcome of price challenges put to the Portfolios pricing vendor, and variances between transactional prices and previous mark-to-markets. The Portfolios will record a change to a securitys fair value level if new inputs are available or it becomes evident that inputs previously considered for leveling have changed or are no longer relevant. Transfers between Levels 1 and 2 are recognized at the end of the reporting period, and transfers into and out of Level 3 are recognized during the reporting period. (b) Cash and Cash Equivalents: Cash and cash equivalents include U.S. dollars and overnight time deposits. (c) Security Transactions and Investment Income: Security transactions are recorded on a trade date basis. Realized gains and losses from security transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income is recognized on the accrual basis. Premiums and discounts on debt securities purchased are amortized or accreted over the lives of the respective securities. (d) Foreign Currency Transactions: The books and records of the Portfolios are maintained in U.S. dollars. Foreign currencies, investments and other assets and liabilities are translated into U.S. dollars at the prevailing rates of exchange on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of such transactions. Net realized gains and losses on foreign currency transactions represent net gains and losses from the disposition of foreign currencies, currency gains and losses realized between the trade dates and settlement dates of security transactions, and the difference between the - 45 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) amount of net investment income accrued and the U.S. dollar amount actually received. The effects of changes in foreign currency exchange rates on investments in securities are included in realized and unrealized gain or loss on investments in the Statement of Operations. (e) Option Contracts: When a Portfolio writes an option, an amount equal to the premium received by the Portfolio is recorded as a liability and is subsequently adjusted to the current fair value of the option written. Premiums received from writing options that expire unexercised are treated by the Portfolio on the expiration date as realized gains from investments. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or, if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the Portfolio has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the Portfolio. The Portfolio as writer of an option bears the market risk of an unfavorable change in the price of the security underlying the written option. The Portfolios may also purchase put and call options. Each Portfolio pays a premium which is included in the Portfolios Statement of Assets and Liabilities as an investment and subsequently marked to market to reflect the current value of the option. Premiums paid for purchasing options which expire are treated as realized losses. The risk of loss associated with purchasing put and call options is limited to the premium paid. Premiums paid for purchasing options which are exercised or closed are added to the amounts paid or offset against the proceeds on the underlying security to determine the realized gain or loss. (f) Lending of Fund Securities: The Portfolios may lend their securities to financial institutions, provided that the market value of the securities loaned will not at any time exceed one third of the Portfolios total assets, as defined in its prospectuses. The Portfolios earn fees on the securities loaned, which are included in interest income in the accompanying Statements of Operations. In order to protect against the risk of failure by the borrower to return the securities loaned or any delay in the delivery of such securities, the loan is collateralized by cash or securities that are maintained with the Custodian in an amount equal to at least 102 percent of the current market value of U.S. loaned securities or 105 percent for non-U.S. loaned securities. The market value of the loaned securities is determined at the close of business of the Portfolio. Any required additional collateral is delivered to the Custodian and any excess collateral is returned to the borrower on the next business day. In the event the borrower fails to return the loaned securities when due, the Portfolios may take the collateral to replace the securities. If the value of the collateral is less than the purchase cost of replacement securities, the Custodian shall be responsible for any shortfall, but only to the extent that the shortfall is not due to any diminution in collateral value, as defined in the securities lending agreement. The Portfolios are required to maintain the collateral in a segregated account and determine its value each day until the loaned securities are returned. Cash collateral may be invested as determined by the Portfolios. Collateral is returned to the borrower upon settlement of the loan. There were no securities loaned as of March 31, - 46 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) (g) Dividends to Shareholders: Dividends and distributions payable to shareholders are recorded by the Portfolios on the ex-dividend date. Alger Growth & Income Portfolio declares and pays dividends from net investment income quarterly. The dividends from net investment income of the other Portfolios are declared and paid annually. With respect to all Portfolios, dividends from net realized gains, offset by any loss carryforward, are declared and paid annually after the end of the fiscal year in which earned. Each class is treated separately in determining the amounts of dividends from net investment income payable to holders of its shares. The characterization of distributions to shareholders for financial reporting purposes is determined in accordance with federal income tax rules. Therefore, the source of the Portfolios distributions may be shown in the accompanying financial statements as either from, or in excess of, net investment income, net realized gain on investment transactions or return of capital, depending on the type of book/tax differences that may exist. Capital accounts within the financial statements are adjusted for permanent book/tax differences. Reclassifications result primarily from the difference in tax treatment of net operating losses, passive foreign investment companies, and foreign currency transactions. The reclassifications are done annually at fiscal year end and have no impact on the net asset value of the Portfolios and are designed to present the Portfolios capital accounts on a tax basis. (h) Federal Income Taxes: It is each Portfolios policy to comply with the requirements of the Internal Revenue Code Subchapter M applicable to regulated investment companies and to distribute all of its taxable income to its shareholders. Provided that the Portfolio maintains such compliance, no federal income tax provision is required. Financial Accounting Standards Board Accounting Standards Codification 740  Income Taxes (ASC 740) requires the Portfolios to measure and recognize in their financial statements the benefit of a tax position taken (or expected to be taken) on an income tax return if such position will more likely than not be sustained upon examination based on the technical merits of the position. No tax years are currently under investigation. The Portfolios file income tax returns in the U.S. Federal jurisdiction, as well as the New York State and New York City jurisdictions. The statute of limitations on the Portfolios tax returns remains open for the tax years 2011-2014. Management does not believe there are any uncertain tax positions that require recognition of a tax liability. (i) Allocation Methods: The Fund accounts separately for the assets, liabilities and operations of each Portfolio. Expenses directly attributable to each Portfolio are charged to that Portfolios operations; expenses which are applicable to all Portfolios are allocated among them based on net assets. Income, realized and unrealized gains and losses, and expenses of - 47 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) each Portfolio are allocated among the Portfolio’s classes based on relative net assets, with the exception of distribution fees and transfer agency fees. (j) Estimates: These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, which require using estimates and assumptions that affect the reported amounts therein. Actual results may differ from those estimates. NOTE 3 — Fair Value Measurements: The major categories of securities and their respective fair value inputs are detailed in each Portfolio’s Schedule of Investments. Based upon the nature, characteristics, and risks associated with their investments as of March 31, 2015, the Portfolios have determined that presenting them by security type and sector is appropriate. Alger Capital Appreciation Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 97,341,887 $ 97,327,524 — $ 14,363 Consumer Staples 37,552,395 37,552,395 — — Energy 21,463,610 21,463,610 — — Financials 28,229,239 28,229,239 — — Health Care 106,818,863 106,818,863 — — Industrials 56,025,486 56,025,486 — — Information Technology 171,446,627 171,153,084 — 293,543 Materials 10,201,284 10,201,284 — — Telecommunication Services 5,907,734 5,907,734 — — Utilities 4,711,170 4,711,170 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 13,815,040 13,815,040 — — PREFERRED STOCKS Consumer Discretionary 399,944 — — 399,944 Health Care 919,116 — — 919,116 Information Technology 1,353,097 — — 1,353,097 TOTAL PREFERRED STOCKS $ — — $ TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 48 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Large Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 58,831,041 $ 58,821,437 — $ 9,604 Consumer Staples 16,886,212 16,886,212 — — Energy 6,470,294 6,470,294 — — Financials 9,421,061 9,421,061 — — Health Care 59,570,628 59,570,628 — — Industrials 26,923,174 26,923,174 — — Information Technology 114,047,802 113,869,540 — 178,262 Materials 7,146,024 7,146,024 — — Telecommunication Services 4,652,800 4,652,800 — — Utilities 2,960,961 2,960,961 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 9,144,011 9,144,011 — — PREFERRED STOCKS Consumer Discretionary 259,432 — — 259,432 Health Care 600,248 — — 600,248 Information Technology 821,717 — — 821,717 TOTAL PREFERRED STOCKS $ — — $ TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 49 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Mid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 37,833,990 $ 37,829,121 — $ 4,869 Consumer Staples 6,785,864 6,785,864 — — Energy 4,892,226 4,892,226 — — Financials 10,260,201 10,260,201 — — Health Care 22,035,229 22,035,229 — — Industrials 21,930,622 21,930,622 — — Information Technology 34,612,159 34,522,772 — 89,387 Materials 5,518,783 5,518,783 — — Telecommunication Services 3,531,660 3,531,660 — — Utilities 1,365,474 1,365,474 — — TOTAL COMMON STOCKS $ $ — $ PREFERRED STOCKS Consumer Discretionary 133,870 — — 133,870 Health Care 2,160,091 — — 2,160,091 Information Technology 412,074 — — 412,074 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 3,279,183 3,279,183 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger SMid Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 7,704,676 $ 7,704,676 — — Consumer Staples 1,534,488 1,534,488 — — Energy 1,429,475 1,429,475 — — Financials 2,186,430 2,186,430 — — Health Care 7,830,042 7,830,042 — — Industrials 6,997,066 6,997,066 — — Information Technology 10,106,195 10,079,049 — 27,146 Materials 2,806,580 2,806,580 — — Telecommunication Services 221,723 221,723 — — TOTAL COMMON STOCKS $ $ — $ MASTER LIMITED PARTNERSHIP Financials 225,085 225,085 — — PREFERRED STOCKS Health Care 194,288 — — 194,288 Information Technology 125,114 — — 125,114 TOTAL PREFERRED STOCKS $ — — $ REAL ESTATE INVESTMENT TRUST Financials 1,374,612 1,374,612 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 50 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Small Cap Growth Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 41,269,523 $ 41,269,523 — — Consumer Staples 8,158,879 8,158,879 — — Energy 7,293,585 7,293,585 — — Financials 11,234,748 11,234,748 — — Health Care 78,147,177 78,147,177 — — Industrials 27,947,947 27,947,947 — — Information Technology 98,511,548 98,511,548 — — Materials 10,489,057 10,489,057 — — Utilities 1,730,574 1,730,574 — — TOTAL COMMON STOCKS $ $ — — PREFERRED STOCKS Health Care 2,069,682 — — 2,069,682 REAL ESTATE INVESTMENT TRUST Financials 6,210,342 6,210,342 — — RIGHTS Health Care — TOTAL INVESTMENTS IN SECURITIES $ $ — $ Alger Growth & Income Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 5,065,440 $ 5,064,372 — $ 1,068 Consumer Staples 3,829,106 3,829,106 — — Energy 2,369,533 2,369,533 — — Financials 4,406,452 4,406,452 — — Health Care 4,672,050 4,672,050 — — Industrials 3,847,305 3,847,305 — — Information Technology 6,257,414 6,257,414 — — Materials 431,511 431,511 — — Telecommunication Services 1,099,528 1,099,528 — — Utilities 245,295 245,295 — — TOTAL COMMON STOCKS $ $ — $ CONVERTIBLE CORPORATE BONDS Health Care 263,120 263,120 — — MASTER LIMITED PARTNERSHIP Energy 244,174 244,174 — — Financials 655,296 655,296 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — PREFERRED STOCKS Consumer Discretionary 28,867 — — 28,867 REAL ESTATE INVESTMENT TRUST Financials 1,185,099 1,185,099 — — TOTAL INVESTMENTS IN SECURITIES $ $ — $ - 51 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Alger Balanced Portfolio TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 COMMON STOCKS Consumer Discretionary $ 9,084,081 $ 9,084,081 — — Consumer Staples 6,958,536 6,958,536 — — Energy 4,293,180 4,293,180 — — Financials 7,812,676 7,812,676 — — Health Care 8,398,630 8,398,630 — — Industrials 6,943,235 6,943,235 — — Information Technology 11,398,411 11,398,411 — — Materials 761,948 761,948 — — Telecommunication Services 2,045,805 2,045,805 — — Utilities 446,982 446,982 — — TOTAL COMMON STOCKS $ $ — — CONVERTIBLE CORPORATE BONDS Health Care 475,640 475,640 — — CORPORATE BONDS Consumer Staples 3,155,064 — 3,155,064 — Energy 2,236,868 — 2,236,868 — Financials 6,023,725 — 6,023,725 — Health Care 2,031,014 — 2,031,014 — Industrials 4,135,469 — 4,135,469 — Information Technology 8,934,698 — 8,934,698 — Telecommunication Services 1,491,467 — 1,491,467 — TOTAL CORPORATE BONDS $ — $ — MASTER LIMITED PARTNERSHIP Energy 440,412 440,412 — — Financials 1,166,700 1,166,700 — — TOTAL MASTER LIMITED PARTNERSHIP $ $ — — REAL ESTATE INVESTMENT TRUST Financials 2,015,658 2,015,658 — — U.S. TREASURY OBLIGATIONS U.S. Government & Agency 974,736 — 974,736 — TOTAL INVESTMENTS IN SECURITIES $ $ $ — - 52 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Capital Appreciation Portfolio Common Stocks Opening balance at January 1, 2015 $ 267,154 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 40,752 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 307,906 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 40,752 Alger Capital Appreciation Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 2,569,952 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 102,205 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 2,672,157 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 102,205 - 53 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Large Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 163,303 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 24,563 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 187,866 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 24,563 Alger Large Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,622,800 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 58,597 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 1,681,397 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 58,597 - 54 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Mid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 81,951 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 12,305 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 94,256 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 12,305 Alger Mid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,910,555 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 795,480 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 2,706,035 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 795,480 - 55 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger SMid Cap Growth Portfolio Common Stocks Opening balance at January 1, 2015 $ 23,099 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 4,047 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 27,146 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 4,047 Alger SMid Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 254,430 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 64,972 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 319,402 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 64,972 - 56 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Small Cap Growth Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 1,730,458 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments 339,224 Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 2,069,682 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ 339,224 FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Common Stocks Opening balance at January 1, 2015 $ 1,292 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (224 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 1,068 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ (224 ) - 57 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) FAIR VALUE MEASUREMENTS USING SIGNIFICANT UNOBSERVABLE INPUTS (LEVEL 3) Alger Growth & Income Portfolio Preferred Stocks Opening balance at January 1, 2015 $ 34,919 Transfers into Level 3 — Transfers out of Level 3 — Total gains or losses Included in net realized gain (loss) on investments – Included in net unrealized gain (loss) on investments (6,052 ) Purchases, issuances, sales, and settlements – Purchases – Issuances – Sales – Settlements – Closing balance at March 31, 2015 28,867 The amount of total gains or losses for the period included in net realized and unrealized gain (loss) attributable to change in unrealized appreciation (depreciation) relating to investments still held at 3/31/2015 $ (6,052 ) The following table provides quantitative information about our Level 3 fair value measurements of our investments as of March 31, 2015. In addition to the techniques and inputs noted in the table below, according to our valuation policy we may also use other valuation techniques and methodologies when determining our fair value measurements. The table below is not intended to be all-inclusive, but rather provides information on the Level 3 inputs as they relate to our fair value measurements. - 58 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Fair Value Valuation Unobervable March 31, 2015 Methodology Input Range Alger Capital Appreciation Portfolio Common Stocks $ 14,363 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Common Stocks $ 293,543 Income Discount Rate 10 % Approach Preferred Stocks $ 399,944 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Preferred Stocks $ 2,272,213 Income Discount Rate 10 % Approach Alger Large Cap Growth Portfolio Common Stocks $ 9,604 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Common Stocks $ 178,262 Income Discount Rate 10 % Approach Preferred Stocks $ 259,432 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Preferred Stocks $ 1,421,965 Income Discount Rate 10 % Approach Alger Mid Cap Growth Portfolio Common Stocks $ 4,869 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Common Stocks $ 89,387 Income Discount Rate 10 % Approach Preferred Stocks $ 133,870 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x Preferred Stocks $ 729,490 Income Discount Rate 10 % Approach Preferred Stocks $ 1,075,789 Income Discount Rate 15 % Approach Preferred Stocks $ 766,886 Income Discount Rate 12 % Approach Alger SMid Cap Growth Portfolio Common Stocks $ 27,146 Income Discount Rate 10 % Approach Preferred Stocks $ 271,634 Income Discount Rate 10 % Approach Preferred Stocks $ 47,768 Income Discount Rate 12 % Approach Alger Small Cap Growth Portfolio Preferred Stocks $ 994,180 Income Discount Rate 10 % Approach Preferred Stocks $ 399,224 Income Discount Rate 12 % Approach Preferred Stocks $ 736,278 Income Discount Rate 15 % Approach Alger Growth & Income Portfolio Common Stocks $ 1,068 Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x - 59 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Preferred Stocks $ Market Revenue Multiple .05x to 4.8x Approach EBITDA Multiple 8.7x to 31.6x The significant unobservable inputs used in the fair value measurement of the companys securities are revenue, earnings before interest, taxes, depreciation and amortization (EBITDA) multiples, and the probabilities of success of certain outcomes. Significant increases and decreases in these inputs in isolation and interrelationships between those inputs could result in significantly higher or lower fair value measurements as noted in the table above. On March 31, 2015, $6,994,762 of the securities in the Alger Capital Appreciation Portfolio were transferred from Level 2 to Level 1, utilizing fair value adjusted prices rather than exchange listed prices. Certain of the Funds assets and liabilities are held at carrying amount or face value, which approximates fair value for financial statement purposes. As of March 31, 2015, such assets are categorized within the disclosure hierarchy as follows: TOTAL FUND LEVEL 1 LEVEL 2 LEVEL 3 Cash, Foreign cash and Cash equivalents: Alger Capital Appreciation Portfolio $ 22,757,981 $   Alger Large Cap Growth Portfolio   Alger Mid Cap Growth Portfolio   Alger SMid Cap Growth Portfolio   Alger Small Cap Growth Portfolio   Alger Growth & Income Portfolio   Alger Balanced Portfolio   Total $ 42,634,246 $   NOTE 4  Derivatives: Financial Accounting Standards Board Accounting Standards Codification 815  Derivatives and Hedging (ASC 815) requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk-related contingent features in derivative agreements. Forward currency contractsIn connection with portfolio purchases and sales of securities denominated in foreign currencies, the Funds may enter into forward currency contracts. Additionally, each Fund may enter into such contracts to economically hedge certain other foreign currency denominated investments. These contracts are valued at the current cost of covering or offsetting such contracts, and the related realized and unrealized foreign exchange gains and losses are included in the Statement of Operations. In the event that counterparties fail to settle these currency contracts or the related foreign security trades, a Fund could be exposed to foreign currency fluctuations. OptionsThe Funds seek to capture the majority of the returns associated with equity market investments. To meet this investment goal, the Funds invest in a broadly diversified - 60 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) portfolio of common stocks, while also buying and selling call and put options on equities and equity indices. The Funds purchase call options to increase their exposure to the stock market and also provide diversifÿÿÿÿication of risk. The Funds purchase put options in order to protect from significant market declines that may occur over a short period of time. The Funds will write covered call and cash secured put options to generate cash flows while reducing the volatility of the Funds’ portfolios. The cash flows may be an important source of the Funds’ returns, although written call options may reduce the Funds’ ability to profit from increases in the value of the underlying security or equity portfolio. The value of a call option generally increases as the price of the underlying stock increases and decreases as the stock decreases in price. Conversely, the value of a put option generally increases as the price of the underlying stock decreases and decreases as the stock increases in price. The combination of the diversifÿÿÿÿied stock portfolio and the purchase and sale of options is intended to provide the Funds with the majority of the returns associated with equity market investments but with reduced volatility and returns that are augmented with the cash flows from the sale of options. During the three months ended March 31, 2015, options were used in accordance with these objectives. The Funds’ option contracts were not subject to any rights of offset with any counterparty. All of the Portfolios’ options were exchange traded which utilize a clearing house that acts as an intermediary between buyer and seller, receiving initial and maintenance margin from both, and guaranteeing performance of the option contract. There were no derivative transactions for the three months ended March 31, 2015. NOTE 5 — Holding of 5% Voting Securities: The company listed below was considered to be an affiliate of the Fund because the Fund owned 5% or more of the company’s voting securities during all or part of the period ended March 31, 2015. Purchase and sale transactions and dividend income earned during the period were as follows: Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31, Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Capital Appreciation Portfolio Common Stocks Choicestream, Inc.* 23,166 – – 23,166 – – 14,363 Preferred Stocks Choicestream, Inc. Class A & Class B* 645,071 – – 645,071 – – 399,944 - 61 - THE ALGER PORTFOLIOS NOTES TO FINANCIAL STATEMENTS (Continued) Shares/Par at Shares/Par December at Realized Value at Purchases/ Sales/ March 31,Dividend Gain March 31, Security Conversion Conversion Income (Loss) Alger Large Cap Growth Portfolio Common Stocks Choicestream, Inc.* 15,490 – – 15,490 – – 9,604 Preferred Stocks Choicestream, Inc. Class A & Class B* 418,439 – – 418,439 – – 259,432 Alger Mid Cap Growth Portfolio Common Stocks Choicestream, Inc.* 7,853 – – 7,853 – – 4,869 Preferred Stocks Choicestream, Inc. Class A & Class B* 215,920 – – 215,920 – – 133,870 Tolero Pharmaceuticals, Inc.* 356,682 – – 356,682 – – 1,075,789 Prosetta Biosciences, Inc.* – 170,419 – 170,419 – – 766,886 Alger SMid Cap Growth Portfolio Preferred Stocks Prosetta Biosciences, Inc.* – 10,615 – 10,615 – – 47,768 Alger Small Cap Growth Portfolio Preferred Stocks Tolero Pharmaceuticals, Inc.* 244,116 – – 244,116 – – 736,278 Prosetta Biosciences, Inc.* – 75,383 – 75,383 – – 339,224 Alger Growth & Income Portfolio Common Stocks Choicestream, Inc.* 1,723 – – 1,723 – – 1,068 Preferred Stocks Choicestream, Inc. Class A & Class B* 45,659 – – 45,659 – – 28,867 * Non-income producing security. - 62 - ITEM 2. Controls and Procedures. (a) Based on their evaluation of Registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended) as of a date within 90 days of the filing of this document, Registrants principal executive officer and principal financial officer found Registrants disclosure controls and procedures to provide reasonable assurances that information required to be disclosed by Registrant in the reports it files under the Securities Exchange Act of 1934 (a) is accumulated and communicated to Registrants management, including its principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure, and (b) is recorded, processed, summarized and reported within the time periods specified in the rules and forms adopted by the U.S. Securities and Exchange Commission. (b) No changes in the registrants internal control over financial reporting occurred during the registrants last fiscal quarter that materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. ITEM 3. Exhibits. Certifications of principal executive officer and principal financial officer as required by Rule 30a-2(a) under the Investment Company Act of 1940 are attached as Exhibit 99. CERT. - 63 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Alger Portfolios By /s/Hal Liebes Hal Liebes President Date: May 15, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Hal Liebes Hal Liebes President Date: May 15, 2015 By /s/ Michael D. Martins Michael D. Martins Treasurer Date: May 15, 2015 - 64 -
